H. T. Kellogg, J. (dissenting):
The State Industrial Commission has certified to this court the question whether or not the death of one James B. Christian was due to accidental injury arising out of and in the course of his employment. Christian was engaged on December 3, 1918, in making ready for winter quarters a motor boat of his employer which was in a boathouse located at the edge of the Hudson river in Albany. The boat had been lifted from the water and was resting upon jacks about one foot above it. In order to drain the boat it became necessary to remove a plug from its under side. Christian lay down upon a platform at the edge of the water and, with a bolt and hammer in his hands, reached out his arms underneath the boat and for a half horn thereafter was engaged in pounding at the plug. He was upon his right side, and in order to operate his hammer he found it necessary frequently to immerse his right arm and shoulder in the water below the boat. The water was almost at the freezing point. As the result of his work in water Christian was seized with a cold from which lobar pneumonia developed causing his death on the tenth of December following. The question certified, *638therefore, propounds the doubtful problem whether or not a cold naturally resulting in pneumonia and death, contracted by partial immersion in cold water voluntarily undertaken and endured, is an accidental injury within the meaning of the Workmen’s Compensation Law.
It is for a disability or death resulting from injury, not from accident, that compensation by the express terms of the statute is made payable. (Workmen’s Compensation Law, § 10.) In common speech “ injury ” signifies bodily hurt suddenly inflicted. It never denotes an internal ailment which has gradually developed. In other words, it is an infliction not an a/fliction. If one should say that he suffered from an injury no one would entertain the thought that he might be afflicted with a malady, even with a malady to which accidental exposure might have given rise. Therefore, were the case one of first impression, my view would be that Christian, though he contracted a cold through exposure, nevertheless sustained no injury from which his death resulted. In the light of a decision of this court, however, that view appears now to be untenable. (Matter of Rist v. Larkin & Sangster, 171 App. Div. 71.) In that case the claimant became tubercular because of a cold contracted by jumping into a river to avoid being struck by a falling timber. It was there said “ his being accidentally thrown ten feet into the water was an injury,” and a recovery was accordingly upheld. That case, however, leaves open the question whether the injury in this instance was accidental, for the court there pointed out: “ The jumping into the river was, therefore, not a voluntary act, but was the result of the accident, which put the claimant in such peril that his getting wet must be considered accidental rather than voluntary.” In this case the deceased voluntarily and by intention immersed his shoulder and arm in cold water, and, though the cold which he contracted may have been an injury, its contraction was not accidental, So that his death did not result from accidental injury, and was not compensable. Accordingly the question certified should be answered in the negative.
Woodward, J., concurs.
Question certified answered in the affirmative.